The following opinion was filed June 19, 1918:
Owen, J.
The first contention of the defendant is that the state failed to prove that the unlawful sale of liquor for which he was convicted occurred in La Fayette county. The evidence shows that the sale took place in the village of Blanchardville, but there was no proof that the village of Blanchardvilie was located in La Fayette county. Courts of this jurisdiction take judicial notice of the location of the various political subdivisions of the state. In Huey v. Van *16Wie, 23 Wis. 613, judicial notice was taken of the fact that the village of Madison was in Dane county. In Davis v. State, 134 Wis. 632, 115 N. W. 150, this court took judicial notice that the city of Waukesha was within the territorial boundaries of the municipal court for the Eastern district of Waukesha county. It necessarily follows that, when the exact boundaries of the various political subdivisions of the state come in question, the court must take judicial notice -of such public records of the state as define such boundaries.
An inspection of the records relating to the incorporation of the village of Blanchardville - on file in the office of-the circuit court for La Fayette county reveals the fact that, as originally incorporated, the entire area included within said village is in La Fayette county. We also take judicial notice of the fact that the boundaries of said village have not been changed in the manner provided by statute since the original incorporation thereof. It appearing, therefore, that no part of the village of Blanchardville is located outside of La Fayette county, and the proof being undisputed that the sale of liquor took place in the village of Blanchardville, we must hold that the venue was competently proved.
Upon the argument attorneys for defendant exhibited to the court a county map or atlas, upon which a small platted area seeming, according to such map, to constitute a portion of the village of Blanchardville, extended into- Iowa county. The platting of lands lying outside the limits of, but adjacent to, incorporated villages and cities by enterprising property owners is not infrequent, and while the presentation of the map was sufficient to raise a question as to the exact boundaries of the village of Blanchardville, the question thus raised must be determined by the public records defining the exact boundary lines of said village.
In this connection it is proper to call attention to the provisions of sec. 4618 of the Statutes, which provides that “Offenses committed on the boundary lines of two counties or within one hundred rods of the dividing line between *17them may be alleged in the indictment or information to have been committed in either of them, and may be prosecuted and punished in either county.” By virtue of this provision of the statutes, unless the boundaries of the village of Blanchardville extended more than 100 rods into Iowa county the proof was sufficient to confer jurisdiction upon the county court of La Fayette county.
The information charged the defendant with having made the unlawful sale of liquor on the 14th day of December, 1916. It is contended that no proof was made of the date on which the liquor was sold. The evidence shows without dispute or contradiction that Peter Paulson lived in the town of York, seven miles from the village of Blanchard-ville; that on the 14th day of December, 1916, he went to the village of Blanchardville and secured a prescription from Dr. McDermott for a pint of whisky; that he took the prescription to the defendant’s drug store and secured the liquor from the defendant; that the defendant did not have in his employ a registered pharmacist nor an assistant registered pharmacist, and was not authorized to sell liquor for medicinal purposes in the village of Blanchardville, as provided in sec. 1548a of the Statutes. Complaint was made against him for such unlawful sale on the 16th day of December, 1916. It is the contention of the defendant that the evidence does not show that, after securing the prescription from Dr. McDermott on the 14th day of December, 1916, Paulson did on that day take the same to the defendant’s drug store and secure the whisky. We think the evidence and the circumstances fully warrant an inference which might properly be drawn by the jury that the prescription was “filled” on the day it was written. The suggestion that a man in quest of liquor, living seven miles from town, came into town, secured a prescription, put it in his pocket, took it home, returned to town a day or two later and then requisitioned the whisky upon the prescription, is not forceful. The evidence showing that the prescription was writ*18ten on the 14th day of December, and that it was taken to the drug store of the defendant and there “filled,” the inference fairly follows that the entire transaction took place on that day. But independent of these considerations, sub. 2 of sec. 1565c of the Statutes makes the existence or the issuance of any permit or special tax stamp from the United States government, authorizing or permitting any person to engage in the occupation of selling distilled, spirituous, or fermented liquors at the time and place of any alleged .violation of the excise law, prima facie evidence that such person is vending, selling, dealing or trafficking in or, for the purpose of evading the laws of this state, giving away spirituous, malt, ardent, or intoxicating liquors or drinks, contrary to sec. 1565c. It was shown at the time of the alleged violation that the defendant had a permit or special tax stamp from the United States government permitting him to engage in the occupation of selling, etc., spirituous or fermented liquors. This constitutes a prima, facie case against the defendant without any further proof.
A reversal is urged because of alleged errors committed by the trial judge in his charge to the jury. We have examined the charge and do- not deem the criticisms thereof worthy of discussion. In any event, nothing short of prejudicial error can work a reversal of the judgment, and no such error has been found. Sec. 3072m; Adams v. State, 164 Wis. 223, 159 N. W. 726; Alsheimer v. State, 165 Wis. 646, 163 N. W. 255. The evidence is undenied-that the defendant sold a pint of whisky to Peter Paulson, who paid him seventy-five cents therefor. Only by wanton disregard of their official oaths could the jury have iailed to convict him. Even granting criticisms of counsel to be academically correct, which we do not, prejudicial error does not follow.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, without costs, on September 14, 1918.